Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment in favor of defendant. There is no merit to the contention of plaintiff insurer that it is entitled to recover from defendant payments made to her children. Plaintiff paid defendant’s children pursuant to the uninsured motorist provisions of the policy. The subrogation clause provides that, if plaintiff makes a payment under the policy and "the person to or for whom payment was made has a right to recover damages from another”, plaintiff "shall be subrogated to that right”. We conclude that the subrogation clause is ambiguous concerning whether the term "another” includes the named insured. Because ambiguous insurance policy provisions must be liberally construed in favor of the insured (see, Knudsen v Field, 185 AD2d 765), we hold that the subrogation provision may not be applied against the insured in this case. (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Summary Judgment.) Present— Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.